Citation Nr: 1031597	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a peripheral neuropathy 
of the left leg and foot.

4.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and December 2006 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

During the course of this appeal the RO granted service 
connection for PTSD and assigned a 30 percent evaluation.

In May 2008, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology.  

When this case was before the Board in November 2008, it was 
decided in part and remanded in part.  It is now before the Board 
for further appellate action.

The issue of a total disability rating based upon 
individual unemployability (TDIU) has been raised by 
Veteran during the May 2008 hearing, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the May 2008 video conference hearing, the Veteran 
reported that he had been receiving Social Security 
Administration (SSA) benefits since July 2005.  The record does 
not reflect that efforts have been made to obtain these records 
since the time the Veteran began to receive these benefits.  The 
Board also has no basis for preliminarily ascertaining that the 
disabilities for which SSA benefits were granted differ from 
those addressed in this appeal.  But see Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010) (finding that the duty to assist did 
not include obtaining SSA records where VA had a copy of the 
decision, and there was no evidence that the decision addressed 
the disability at issue in the appeal).  Efforts to obtain the 
SSA records are therefore required, pursuant to 38 C.F.R. § 
3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records when 
the veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  Therefore, the issues 
before the Board cannot be adjudicated until efforts to obtain 
these records have been made.

With regard to the claims for service connection for right knee, 
left knee and peripheral neuropathy of the left leg and foot, the 
Board finds that the opinions provided in the January and 
February 2009 VA examination reports do not comply with the 
November 2008 Board Remand.  The November 2008 Board Remand 
states specifically that the reports of injuries sustained during 
the November 1968 bridge incident are deemed credible and should 
be taken into consideration by the examiner.  Specifically, the 
Veteran reported that in November 1968, he hit his knees against 
the dash board and had pieces of shrapnel in his left leg and 
foot.  The VA examiner, instead, based his opinions on the lack 
of treatment records for these disabilities.  

 The November 2008 Board Remand also states that "the Veteran, 
by virtue of his service in Vietnam, was exposed to Agent 
Orange."  Despite this stipulation, the examiner found no 
evidence of exposure to Agent Orange and therefore found that the 
Veteran's left leg and foot disability was unrelated to Agent 
Orange.  The examiner was not asked to provide an opinion as to 
whether the Veteran was exposed to Agent Orange but instead to 
provide an opinion as to whether it is at least as likely as not 
that the Veteran's current left foot and left leg disability, 
including peripheral neuropathy, if found, is a result of 
exposure to Agent Orange during service.  

Given that the examination reports do not reflect full compliance 
with the Board's remand instructions, another opinion is 
necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all records 
corresponding to the Veteran's reported grant 
of SSA disability benefits should be 
requested.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After item #1 is completed, the Veteran's 
claims file and a copy of this entire 
remand should be furnished to the physician 
who conducted the February 2009 VA 
examination of the knees and left leg and 
foot; if that physician is unavailable, the 
claims file should be furnished to another 
appropriate medical professional.  Based on a 
review of the claims file and the clinical 
findings of the February 2009 examination, 
the examiner is requested to offer the 
following opinions:

Is it at least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's current left leg and foot 
disability is related to the Veteran's 
military service, to include the November 
1968 bridge incident?

Is it at least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's current left leg and foot 
disability, to include peripheral neuropathy, 
if found, is related to exposure to Agent 
Orange during his military service.  (The 
Veteran was exposed to Agent Orange during 
his military service in Vietnam)  

Is it at least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's right and left knee disabilities 
are related to the Veteran's military 
service, to include the November 1968 bridge 
incident?

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service, regardless of the 
contents of the service treatment 
records, and that the Veteran's reports 
must be considered.  

3.  After completion of the above 
development, the Veteran's claims for service 
connection for PTSD, right knee, left knee, 
and left leg and foot disabilities should be 
readjudicated.  If the determination of any 
of these claims remains adverse to the 
Veteran, he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



